 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRYSTAL LAKES,                                   No. 2:16-cv-02989 MCE AC
12                       Plaintiff,
13           v.                                        ORDER
14    BATH & BODY WORKS, LLC,
15                       Defendant.
16

17          This matter is before the court on plaintiff’s motion for discovery sanctions in the form of

18   an adverse inference jury instruction, pursuant to Federal Rule of Civil Procedure 37(b)(2)(A).

19   ECF No. 131. This discovery motion was referred to the undersigned pursuant to E.D. Cal.

20   R. 302(c)(1). The matter was taken under submission without oral argument, pursuant to Local

21   Rule 230(g). ECF No. 146. Upon review of the record and the parties’ briefs, the motion will be

22   DENIED, for the following reasons.

23                                       I.    Relevant Background

24          In this removed product liability action, plaintiff sues defendant Bath & Body Works,

25   LLC (“BBW”) for damages arising from an incident in which a candle sold by defendant

26   “exploded” when she attempted to put it out, splashing and burning her with melted wax,

27   inflicting what she characterizes as significant injuries and permanent scarring. ECF No. 2 at 9.

28   Plaintiff asserts claims of general negligence and products liability and seeks recovery of general
                                                       1
 1   and exemplary damages. Id. at 9-13. The specific product at issue is described as “a three-wick
 2   Bath & Body Works Aromatherapy – Eucalyptus Spearmint scented candle purchased through
 3   Amazon.com.” Id. at 18.
 4          Pursuant to plaintiff’s motion to compel, on January 23, 2018 the court ordered that,
 5   within 30 days: “Defendant shall produce additional documents in response to Requests for
 6   Production numbered 6, 8, 12, 13, 14, 15, 16, 18, 20 as to all three-wick candles marketed by
 7   Defendant, and whose manufacture occurred in 2005 or later.” ECF No. 40 at 6. As relevant to
 8   the instant motion, Request for Production (“RFP”) No. 8 requested all documents “evidencing
 9   any failure analysis undertaken regarding” BBW candles; RFP No. 12 requested all documents
10   evidencing “any sudden, unexpected flaring” of BBW candles; and RFP No. 13 requested all
11   documents evidencing “the cause of any sudden, unexpected flaring” of BBW candles. ECF
12   No. 131.1 (Ex. 1) at 7-8.
13          On February 23, 2018, BBW produced what it characterizes as “nearly 100,000 pages of
14   documents, including the history of claims, claims files, and design documents including a
15   complete spreadsheet of consumer complaints relating to three-wick candles.” ECF No. 144 at 4.
16          On June 12 and July 9, 2018, plaintiff’s counsel deposed two BBW engineers who
17   testified that in pre-production development testing in the previous 6-9 months, one three-wick
18   “Leaves” scented candle with a new fragrance flashed over. Due to this flashover, engineers at
19   BBW started a “root cause analysis” which was still ongoing, and BBW did not launch,
20   commercialize, mass produce, or sell any Leaves candles with that fragrance. ECF Nos. 131.2 at
21   10-11; 131.3 at 6-7, 9, 12. Plaintiff then issued an additional set of production requests, seeking
22   in RFP No. 66 documents related to the “root cause” investigation the engineers had described.
23   ECF No. 131.5 (Ex. 5) at 6-7. On July 18, 2018, defendant responded, objecting to RFP No. 66,
24   in part because the “‘root cause analysis’ . . . is ongoing and there are no written findings or
25   analyses yet. Further, the candle involved in the root cause analysis is a separate, unrelated
26   product to the candle at issue in this lawsuit.” Id. On July 27, 2018, plaintiff submitted an initial
27   motion for adverse inference (ECF No. 95), and between July 27-29, 2018, BBW supplemented
28   its response to RFP No. 66 by producing 83 pages of documents related to the root cause
                                                        2
 1   investigation (ECF No. 131.6 (Ex. 6)). ECF No. 144.2. Non-expert discovery closed on July 30,
 2   2018. ECF No. 72.
 3          On June 12, 2018, plaintiff’s counsel also deposed a BBW quality engineer, who testified
 4   that BBW was aware of flashovers involving a three-layer, three-wick “Pina Colada” scented
 5   candle; that there was some internal discussion, possibly in 2016, about performing a chemical
 6   analysis on that candle; and, although he was not completely certain, he believed a chemical
 7   analysis was ultimately performed. ECF No. 131.7 (Ex. 7) 8-9, 13-15. Plaintiff contends this
 8   was the first time she learned of any investigation into flashovers by the Pina Colada candle.
 9   ECF No. 131 at 6. Plaintiff confronted BBW about this testimony, and in October 2018 (two
10   months after the close of discovery), BBW produced 180 pages of documents relating to the Pina
11   Colada candle, which plaintiff alleges did not include any emails, discussion, or final report with
12   conclusions. ECF Nos. 131 at 7; 144 at 7. BBW states that it produced these documents in good
13   faith, despite believing them to be unrelated to any of plaintiff’s prior requests. ECF No. 144 at
14   7. In response to the instant motion, defendant has submitted an affidavit by Stephen Smith, the
15   Vice President for Technical Services of BBW’s parent company, stating that “BBW, through
16   counsel, has produced all responsive, non-privileged documents relating to a root cause analysis
17   of flashovers, candle fires or high flames, including for the ‘Pina Colada’ candle. There are no
18   additional documents.” ECF No. 144.4 at 3.
19          In September 2018, plaintiff’s counsel deposed a former BBW sales associate who
20   worked part-time in a BBW retail store in Pocatello, Idaho. The associate testified that in late
21   2015 or early 2016, her store manager advised her not to buy any candles from the multi-layer,
22   three-wick line because they were exploding on people; some amount of time later, the store
23   manager told her they had been instructed to remove one fragrance of three-wick candle—a
24   yellow, coconut scented candle—because they were having issues with them catching fire or
25   exploding. ECF No. 131.9 at 4-6. Plaintiff’s counsel then followed up with BBW’s counsel to
26   request records related to the “recall” of this candle, which she believes to be the Pina Colada
27   candle. ECF No. 131.10 (Ex. 10) at 4. Plaintiff never served a formal discovery demand for
28   these records, and BBW has not provided them to date. ECF Nos. 131 at 8, 144 at 7. The Smith
                                                       3
 1   Affidavit referenced above states that “BBW does not have any documents relating to Plaintiff’s
 2   contention of a ‘silent recall’ of any three-wick candles.” ECF No. 144.4 at 3.
 3          Earlier in the litigation, plaintiff moved for sanctions based on defendant’s resistance to
 4   providing data regarding all of its candles. Ultimately, a nearly 600-page spreadsheet of 1,280
 5   candle flashover incidents was given to plaintiff’s counsel. ECF No. 85 at 12. Still, on July 11,
 6   2018, the court granted in part the motion for sanctions because defendant’s positions in the
 7   discovery dispute were not “substantially justified.” ECF Nos. 85, 111.
 8                                             II.     Motion
 9          Plaintiff moves for evidentiary sanctions in the form of an adverse inference jury
10   instruction, pursuant to Rule 37(b)(2)(A). Plaintiff argues that BBW has violated the January 23,
11   2018 discovery order by: (1) failing to produce all documents related to the Leaves candle root
12   cause investigation, as that investigation constituted a “failure analysis” and contained materials
13   evidencing “sudden, unexpected flaring,” which should have been produced in response to RFP
14   Nos. 8, 12 and 13; (2) failing to produce all documents related to the Pina Colada candle root
15   cause investigation, which likewise constituted a “failure analysis”; and (3) failing to produce
16   documents related to the 2015 or 2016 “silent recall” of the suspected Pina Colada three-wick
17   candle, which would have contained materials evidencing “sudden, unexpected flaring.” ECF
18   No. 131.
19          Defendant argues that this motion amounts to an untimely raised discovery dispute; that
20   BBW produced all non-privileged, responsive documents that it possesses concerning the
21   categories at issue; that documents related to the Leaves root cause investigation were not
22   covered by the January 23, 2018 order because the Leaves candle is a prototype candle that was
23   never marketed or sold; and in any event, the documents at issue are not relevant to plaintiff’s
24   case, which BBW contends rests on a manufacturing defect theory of liability. ECF No. 144.
25                              III.    Analysis/Summary of the Evidence
26      A. Legal Standard for Rule 37(b)(2)(A) Sanctions
27          Federal Rule of Civil Procedure 37 provides that “where a party fails to obey an order to
28   provide or permit discovery,” a court may “prohibit[ ] the disobedient party from supporting or
                                                       4
 1   opposing designated claims or defenses, or from introducing designated matters in evidence.”
 2   Fed. R. Civ. P. 37(b)(2)(A)(ii); Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006)
 3   (federal courts have authority under Rule 37(b)(2)(A) to sanction a party who fails to obey a
 4   discovery order). “Where, as here, the nature of the alleged breach of a discovery obligation is
 5   the non-production of evidence, a district court has broad discretion in fashioning an appropriate
 6   sanction, including the discretion to . . . give an adverse inference instruction.” Residential
 7   Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106 (2d Cir. 2002).
 8        The sanction of an adverse inference instruction is typically employed in cases involving
 9   spoliation of evidence, rather than cases involving the non-production of evidence. Id. at 106.
10   However, the Second Circuit uses the same three-part test in both situations:
11                    [W]here, as here, an adverse inference instruction is sought on the
                      basis that the evidence was not produced in time for use at trial, the
12                    party seeking the instruction must show (1) that the party having
                      control over the evidence had an obligation to timely produce it; (2)
13                    that the party that failed to timely produce the evidence had “a
                      culpable state of mind”; and (3) that the missing evidence is
14                    “relevant” to the party’s claim or defense such that a reasonable trier
                      of fact could find that it would support that claim or defense.
15

16   Id. at 7. “The Ninth Circuit has approved the use of adverse inferences as sanctions for spoliation
17   of evidence, but has not set forth a precise standard for determining when such sanctions are
18   appropriate.”1 Compass Bank v. Morris Cerullo World Evangelism, 104 F. Supp. 3d 1040, 1054
19   (S.D. Cal. 2015). Many trial courts within our circuit have adopted the Second Circuit’s test. Id.
20
     1
21       In the spoliation context, the Ninth Circuit has explained that:

22                    [t]he adverse inference sanction is based on two rationales, one
                      evidentiary and one not. The evidentiary rationale is nothing more
23                    than the common sense observation that a party who has notice that
                      a document is relevant to litigation and who proceeds to destroy the
24                    document is more likely to have been threatened by the document
                      than is a party in the same position who does not destroy the
25                    document. The other rationale for the inference has to do with its
                      prophylactic and punitive effects. Allowing the trier of fact to draw
26                    the inference presumably deters parties from destroying relevant
                      evidence before it can be introduced at trial.
27
     Akiona v. United States, 938 F.2d 158, 161 (9th Cir. 1991) (internal citation and alterations
28   omitted).
                                                     5
 1   at 1054 & n.2 (citing eight district court cases). In addition to these three elements, “there is the
 2   ‘obvious’ requirement that ‘the evidence must have existed.’” Ottoson v. SMBC Leasing & Fin.,
 3   Inc., 268 F. Supp. 3d 570, 580 (S.D.N.Y. 2017). Courts in both the Ninth and Second Circuits
 4   have thus declined to impose sanctions where allegations of discovery misconduct are too
 5   speculative. See, e.g., U.S. E.E.O.C. v. Wedco, Inc., No. 3:12-CV-00523-RCJ, 2014 WL
 6   4635678, at *4 (D. Nev. Sept. 15, 2014) (party seeking spoliation sanctions is not entitled to have
 7   the court agree with broad inferences of spoliation based on nothing more than speculation);
 8   Dilworth v. Goldberg, 3 F. Supp. 3d 198, 202 (S.D.N.Y. 2014) (denying sanctions where
 9   plaintiffs failed to show that desired evidence ever existed and motion for spoliation sanctions
10   rested on pure speculation).
11      B. Documents Related to “Leaves” Candle Root Cause Investigation
12          The court will not order an adverse inference instruction with respect to documents related
13   to the Leaves candle root cause investigation because these documents do not fall within the
14   scope of the January 23, 2018 order. That order pertained only to “three-wick candles marketed
15   by Defendant” (ECF No. 40 at 6 (emphasis added)). According to the deposition testimony
16   provided, BBW never “launched” or “commercialized” the Leaves candle that flashed over while
17   in development. Thus, even assuming that defendant withheld documents related to this non-
18   commercialized candle prototype, such withholding would not have violated the January 23, 2018
19   discovery order.
20      C. Documents Related to “Pina Colada” Candle
21          The court will not order an adverse inference instruction with respect to documents related
22   to the possible chemical analysis or the alleged recall of the Pina Colada candle because there is
23   an insufficient basis to conclude that such documents actually exist. See Wedco, Inc., 2014 WL
24   4635678, at *2 (party alleging discovery misconduct has the “burden to prove by a preponderance
25   of the evidence” that the misconduct occurred). Plaintiff’s only evidence that a “failure analysis”
26   was conducted on the Pina Colada candle is an engineer’s tentative recollection that there were
27   discussions about conducting a chemical analysis of the candle. The court finds this deposition
28   testimony too ambiguous to satisfy plaintiff’s burden in seeking sanctions. See Dilworth, 3 F.
                                                        6
 1   Supp. 3d at 202 (denying spoliation sanctions where only evidence supporting existence of
 2   desired documents was “ambiguous statements” during deposition and “speculative expert
 3   opinion” that such documents would customarily exist); Wedco, Inc., 2014 WL 4635678, at *4
 4   (“Even the low-threshold preponderance of the evidence standard still requires sufficient
 5   objective evidence to allow the fact-finder to conclude that the existence of a fact is more
 6   probable than its nonexistence.”).
 7          Similarly, regarding the alleged “silent recall,” plaintiff offers only the deposition
 8   testimony of a part-time sales clerk in Idaho who remembered her manager telling her that she
 9   had been told to remove from the store a particular fragrance of three-wick candle. From this
10   vague hearsay testimony, plaintiff asks the court to conclude that there was a nationwide recall of
11   Pina Colada candles about which BBW is withholding evidence. Once again, the court finds this
12   evidence too speculative to support the harsh sanction of an adverse inference. Farella v. City of
13   New York, No. 05 CIV. 5711 (NRB), 2007 WL 193867, at *3 (S.D.N.Y. Jan. 25, 2007) (denying
14   spoliation sanctions where movant’s proffered deposition testimony did not show that the
15   allegedly missing documents ever existed). While defendant may have taken unjustifiable
16   discovery positions previously in this case, that does not lessen plaintiff’s burden to proffer
17   sufficient objective evidence for this court to assess whether the documents at issue, in fact, exist.
18                                            IV.     Conclusion
19          For the foregoing reasons, the court hereby ORDERS that plaintiff’s motion for sanctions
20   in the form of an adverse inference instruction is DENIED.
21          IT IS SO ORDERED.
22   DATED: May 14, 2019
23

24

25

26

27

28
                                                        7
